TAYLOR, District Judge.
It appearing that the defendant has incurred expense in the sum of $30 by way of deductions from its deposit for costs in three cases involving the same cause of action between the same parties heretofore voluntarily non suited by the plaintiffs, the motion of the defendant in each of the above styled cases to require the plaintiff to pay the costs of said former actions as a condition precedent to further prosecution of these suits is granted to the extent that plaintiffs be required to reimburse the defendant in the amount of $10 incurred by it in each of said non suited former actions, said reimbursement to occur within fifteen days of the filing of this memorandum. If said costs are not paid within said fifteen-day period, these cases will stand dismissed without further order.